Citation Nr: 0839770	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to June 
1950.

This matter comes to the Board of Veterans Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
January 2005, and the immediate cause of death was listed as 
non small cell carcinoma of the lung with liver metastasis.

3.  At the time of the veteran's death, service connection 
had been established for a healed fracture of the first 
vertebra with slight limitation of motion.

4.  The veteran has not been shown to have had exposure to 
ionizing radiation during his period of service.

5.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.



CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board notes that the RO did provide the 
appellant with notice in March 2005, prior to the initial 
decision on the claim in March 2006, as well as in January 
2007.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
March 2005 and January 2007 letters stated that the evidence 
mush show that the veteran died while on active duty or died 
from a service-connected injury or disease.   Additionally, 
the May 2007 statement of the case (SOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.  The SOC also contained the 
laws and regulations pertinent to the appellant's claim for 
service connection for the cause of death.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005 and January 2007 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2005 and January 2007 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them. Those letters also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the March 2005 and January 2007 letters 
stated that it was the appellant's responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish disability 
rating or an effective date.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had lung cancer or radiation exposure in 
service or any other event, disease, or injury in service to 
which his death could have been related.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which his death could be related, the Board finds 
that obtaining a VA medical opinion is unnecessary. 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

Applicable law also provides that service connection for a 
condition claimed as due to radiation exposure can be 
established in one of three ways. See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding. 38 C.F.R. § 3.311(b)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in January 2005.  The immediate cause of death 
was listed as non small cell carcinoma of the lung with liver 
metastasis, and it was noted that the onset of that disorder 
was two months prior to his death.  There were no other 
significant conditions or underlying causes listed.

At the time of the veteran's death, service connection had 
been established for a healed fracture of the first vertebra 
with slight limitation of motion.  The medical evidence of 
record does not show, nor does the appellant contend, that 
the veteran's service-connected vertebral fracture was a 
principal or contributory cause of his death.  In fact, the 
veteran's death certificate does not make any reference to 
such a disability.  Therefore, the Board concludes that the 
veteran's service-connected healed fracture of the first 
vertebra with slight limitation of motion was not a principal 
or contributory cause of death.
. 
In addition, the Board finds that the veteran did not have 
non small cell carcinoma of the lung with liver metastasis 
that was causally or etiologically related to his military 
service.  The Board does acknowledge the appellant's 
contention that the veteran was exposed to ionizing radiation 
while serving in Japan, which resulted in his lung cancer.  
The veteran's DD 214 and a May 2006 letter from the National 
Personnel Records Center do indicate that he was awarded an 
Army of Occupation Medal with Japan clasp.  This medal was 
awarded to service members who had military service between 
September 3, 1945 and April 27, 1952, in the main and 
offshore islands of Japan, the Ryukyu Islands, and Bonin-
Volcano Islands. See Manual of Military Decorations & Awards, 
DOD 1348.33-M, AP4.1.2.51.2.5, p. 148, Assistant Secretary of 
Defense (Force Management & Personnel), September 1996 
(incorporating Change 1, September 18, 2006).  However, 
receipt of this medal does not in itself indicate exposure to 
radiation.

Applicable law provides that a "radiation-exposed" veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" means: (A) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; (B) the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; (C) internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(D) certain service before February 1, 1992, in Paducah, 
Kentucky, Portsmouth, Ohio, or an area at Oak Ridge, 
Tennessee, or before January 1, 1974, on Amchitka Island, 
Alaska. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the veteran's service personnel records do not 
show that he participated in any of the radiation risk 
activities listed under 38 C.F.R. § 3.309(d)(3)(ii).  Nor 
does the evidence of record show that the veteran was 
otherwise exposed to ionizing radiation during his military 
service.  The appellant has contended that the veteran was 
exposed to such radiation while he was stationed in Japan 
after two atomic bombs had been used during World War II.  
However, the veteran's service records show that he served 
from February 1948 to June 1950.  Thus, despite having served 
in Japan, his period of service began after the presumptive 
period for the occupation of Hiroshima or Nagasaki, Japan.  
Moreover, the evidence of record does not show, nor does the 
appellant contend, that the veteran was a prisoner of war in 
Japan.  In addition, there is no affirmative evidence of 
record showing that the veteran was exposed to ionizing 
radiation during his military service.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted on the basis of exposure to ionizing radiation.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of lung 
cancer.  In fact, his May 1950 discharge examination found 
his lungs to be normal.  Moreover, he did not seek treatment 
until many decades following his separation from service.  
Indeed, as previously noted, the veteran's death certificate 
indicated that his non small carcinoma of the lung with liver 
metastasis had an onset of two months prior to January 2005.  
Therefore, the Board finds that lung cancer did not manifest 
in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of non 
small cell carcinoma of the lung with liver metastasis, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of lung cancer is itself 
evidence which tends to show that the disorder did not have 
its onset in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that non small 
carcinoma of the lung with liver metastasis manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the veteran's cause of death 
to his military service.  In fact, as noted above, there was 
no event, disease, or injury in service to which the 
veteran's death could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d at 1355-57.  Thus, the Board finds that the veteran's 
non small cell carcinoma of the lung with liver metastasis 
did not manifest in service and was not causally or 
etiologically related to military service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


